Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
AFTER FINAL ACTION
Status of Claims
Before entry of an Examiner’s Amendment, claims 1-19 were canceled, claims 20, 22 and 28 were currently amended, and claims 21, 23-27 and 29-37 were previously presented.  Claims 20 and 22 are further amended, via an Examiner’s Amendment.  Claims 20-37 remain pending and have been fully considered.  All claims are directed to a process.
Status of Previous Objections / Rejections
All prior Office Actions (OAs) were issued by another examiner.  At this juncture, Examiner withdraws the previous 35 USC §102/103 and 35 USC §103 rejections in view of the new claims that incorporate subject matter previously identified as allowable, Applicant's related remarks, and reconsideration of the pertinent rejections.
Response to Amendment
As noted above, rather than claim amendments, Applicant submitted a new claim set that incorporated allowable subject matter.  Since there were some remaining issues, Examiner requested additional changes in an interview.  Thereafter, Robert Stearns (Applicant’s representative (AR)) submitted a supplemental response.  However, an examiner’s amendment is Interview Summary is attached.
EXAMINER’S AMENDMENT
As noted, a claim amendment is necessary to address certain informalities and clarity issues in claim 20 and 22.  Therefore, an examiner’s amendment to the record appears below.  Authorization for this examiner’s amendment was given in a telephone interview with AR Robert Stearns on October 18, 2021.  However, should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended, in view of Applicant’s October 14, 2021 submittal, as follows:
Amendments to the Claims:
Claim 20 (Currently Amended): A process for operating a multi-function supercritical water reactor, the reactor comprising: 
a reactor shell 
an oxidizer agent inlet port in fluid communication with the first supercritical water oxidation reaction chamber and blocked by the partition from fluid communication with the second supercritical water gasification reaction chamber; 

the first supercritical water oxidation reaction chamber having an outlet port for a first reaction product from the supercritical water oxidation reaction; 
a second reactant inlet port in fluid communication with the second supercritical water gasification reaction chamber; 
the second supercritical water gasification reaction chamber having an outlet port for a second reaction product from the supercritical water gasification reaction chamber; 
the partition being operative to exchange thermal energy between the first supercritical water oxidation reaction chamber and second supercritical water gasification reaction chamber; 
wherein the process comprises 
	hosting an exothermic oxidation reaction in the first supercritical water oxidation reaction chamber between the first reactant and the oxidizer agent with the resulting formation of the first reaction product, and 
	hosting an endothermic gasification reaction in the second supercritical water gasification reaction chamber with the contribution of the thermal energy flowing through the partition from the first supercritical water oxidation 2Atty. Docket No. 67600-00010reaction chamber to the second supercritical water gasification reaction chamber with the resulting formation of the second reaction product.

Claim 22 (Currently Amended):  A[[_]] process for operating a reactor (1), the reactor (1) including: 

- a second tubular element (T2) arranged around said first tubular element (T1) so as to define therebetween the first reaction volume (V1), 
- a third tubular element (T3) arranged around said second tubular element (T2) so as to define therebetween said second reaction volume (V2), 
- a partition isolating the second reaction volume from the first reaction volume and also from fluid communication with the inlet port for the oxidizer agent, and wherein the partition includes the second tubular element (T2), 
- a first reaction volume (V1), 
- a second reaction volume (V2), 
wherein: 
- the first reaction volume (V1) is in fluid communication with an inlet port for an oxidizer agent (OX_IN), an inlet port for at least one first reactant (R1_IN) and an outlet port for at least one reaction product (P1_OUT), 
- said second reaction volume (V2) is in fluid communication with an inlet port for at least one second reactant (R2_IN), an outlet port for at least one second reaction product (P2_OUT), and is furthermore in thermal exchange relationship with said first reaction volume (V1),
wherein the process comprises, 
hosting, in said first reaction volume (V1), an oxidation reaction between said at least one first reactant and said oxidizer agent with the formation of said at least one first reaction product, and 

Allowable Subject Matter
Claims 20-37 are allowed.  Claims 20 and 22 are independent.  These claims are shown above.  
The following is an examiner’s statement of reasons for allowance:  
The reasons for allowance were stated in the August 4, 2021 OA.  That reasoning is still pertinent in view of the new claims.  This examiner agrees with the stated reasons.   
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following additional prior art appears pertinent to Applicant’s disclosure and claims: 
Waturu (JP2005290310) discloses a gasification treatment method for organic matter, which is combusted by supplying a raw material containing the organic matter together with oxygen as an oxidant into the reaction vessel, whereby the reaction vessel is heated at a high temperature (Description, 1st – 4th ¶¶).  The oxidation reaction by combustion is an exothermic reaction, and the gasification reaction is an endothermic reaction (Id,, 2nd ¶).  The inside of the reaction vessel is maintained in an atmosphere of supercritical water (Id., 4th ¶).
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  To facilitate the authorization process, Applicant may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner are unsuccessful, Applicant may reach examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Hayden Brewster/
10/18/2021